UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1532


NAJA TALIBAH ZAHIR, a/k/a Naja Zahir El,

                    Plaintiff - Appellant,

             v.

MICHAEL MCKEEFERY; EDWARD S. COHN; STEPHEN N. GOLDBERG;
RICHARD E. SOLOMON; RICHARD J. ROGERS; CHRISTIANNA KERSEY;
COHN GOLDBERG & DEUTSCH LLC; CIRCUIT COURT OF MARYLAND
FOR PRINCE GEORGE’S COUNTY; MAHASIN EL AMIN, d/b/a Clerk of
Court; JUDGE ALVES; LAND RECORDS DEPARTMENT; PRINCE
GEORGE’S COUNTY OFFICE OF FINANCE; STEPHEN J. MCGIBBON, d/b/a
Director for Office of Finance, Inferior Persons/Minor/Debtor et al,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:19-cv-01271-PX)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Naja Talibah Zahir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Naja T. Zahir removed her state foreclosure action to federal court based upon

diversity jurisdiction. See 28 U.S.C. §§ 1441, 1446 (2012). The district court remanded

the case to state court for lack of subject matter jurisdiction. See 28 U.S.C. § 1446(c).

Zahir seeks to appeal the district court’s remand order. “Generally, a district court’s

order remanding a removed case to a state court is not appealable.” Dominion Energy,

Inc. v. City of Warren Police & Fire Ret. Sys., __ F.3d __, __, No. 18-1844,

2019 WL 2707584, at *4 (4th Cir. June 28, 2019) (citing 28 U.S.C. § 1447(d) (2012)).

Accordingly, we dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            DISMISSED




                                           2